Citation Nr: 0916054	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  08-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's Death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to August 
1958.  The Veteran died in August 2006.  The appellant is the 
Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for the 
cause of the Veteran's death and found that entitlement to 
accrued benefits did not exist.   

The Board notes that the VA Form 8, Certification of Appeal, 
does not list entitlement to accrued benefits as a claim 
certified to the Board.  However, the issue was addressed in 
the June 2007 rating decision and included in the January 
2008 statement of the case (SOC), which the appellant filed a 
timely substantive appeal.  As such, the Board has 
jurisdiction over the matter and it shall be addressed in the 
body of the instant decision.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran died in August 2006; his death certificate 
lists the immediate cause of death to be non-small cell lung 
cancer.

3.  The Veteran was not in receipt of compensation at the 
time of his death for any service-connected disability.  

4.  A disability of service origin did not produce or hasten 
the Veteran's death.

5.  At the time of death, the Veteran had pending a claim of 
entitlement to service connection for non-small cell lung 
cancer.

6.  A thorough review of the evidence does not show the 
Veteran was entitled to the benefits he was seeking from VA 
at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
cause of the Veteran's death are not met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.312 (2008). 

2.  Entitlement to accrued benefits is not warranted.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.152, 
3.1000(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the Veteran as to what 
parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

By way of correspondence sent to the Appellant in February 
2007 and January 2008, VA complied with notification 
responsibilities pertaining to the appellant's claim.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the appellant in completing 
her claim, and identified the appellant's duties in obtaining 
information and evidence to substantiate her claim.  

With regard to the claim of entitlement accrued benefits, the 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal. Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  Therefore, the decision with respect to this issue 
rests on the interpretation of the law, and the VCAA is 
inapplicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Similarly, compliance with the VCAA is not required 
if no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 
Therefore, any deficiencies of VCAA notice or assistance, if 
any, are rendered moot with respect to this issue.
VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence currently associated with the claims file consists 
of the Veteran's service treatment and personnel records, 
post service VA private treatment records, the Veteran's 
death certificate, lay statements, and a May 2007 VA medical 
opinion.    

In September 2007, the appellant indicated that she had 
additional evidence to submit in support of her claim and 
asked that any further adjudication be held in abeyance.  In 
December 2007, the appellant submitted additional evidence 
and asked that adjudication of her claim go forward.  
Thereafter, a January 2008 statement of the case (SOC) was 
issued.  The appellant has not identified any other pertinent 
evidence which has not been obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  As the 
appellant's claim is being denied, any deficiency with regard 
to notice pursuant to the recent holding in the Dingess 
decision is rendered moot.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Cause of Death

The appellant contends that the Veteran's death from non-
small cell lung cancer was the result of exposure to asbestos 
during his Navy service.  According to VA law, when a veteran 
dies from a service-connected disability, VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse.  
38 U.S.C.A. § 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the Veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The death certificate reveals that the Veteran died in August 
2006 at the age of 69.  The coroner indicated that the 
immediate cause of death was non-small cell lung cancer.  
Tobacco use was said to contribute to death.  An autopsy was 
not performed.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for the 
cause of the Veteran's death.  In this regard, service 
connection was not in effect for any disease or disability at 
the time of the Veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  Nevertheless, the appellant argues 
that the Veteran's death was caused by his military service, 
namely asbestos exposure from performing duties in the Navy 
Construction Battalion.  Unfortunately, there is no probative 
evidence that the Veteran's death from non-small cell lung 
cancer was the result of exposure to asbestos during his 
period of active Navy service.  

The Board notes that VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 
13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  The aforementioned manual notes that the inhalation 
of asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  

A clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs include dyspnea; end-respiratory 
rales over the lower lobes; compensatory emphysema; clubbing 
of the fingers at late stages; and pulmonary function 
impairment and cor pulmonale that can be demonstrated by 
instrumental methods. 

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  Moreover, the risk of developing 
bronchial cancer is increased in current cigarette smokers 
who have had asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims (Court) also indicated that, while the Veteran, as a 
lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. at 432 
(1993).

In the present case, service medical records fail to 
demonstrate the existence of a chronic disability 
attributable to in-service asbestos exposure.  In fact, there 
is no corroborating evidence that, while in service, the 
Veteran was exposed to asbestos.  His DD-214 does not list 
his military occupational specialty.  It does note the 
Veteran's last duty assignment was in the U.S. Naval Mobile 
Construction Battalion.  There were no awards or decorations 
listed.  

In December 2005, chest x-rays showed a potential two 
centimeter right lung mass/nodule.  A chest computerized 
tomography (CT) taken later in December 2005 revealed a two 
centimeter upper lobe mass with extensive mediastinal 
lymphadenopathy almost certainly representing a bronchogenic 
carcinoma.  Pathology reports dated in March 2006 show a 
final diagnosis of metastatic poorly differentiated non-small 
cell carcinoma of the lungs.  

Even assuming that the Veteran was exposed to asbestos in 
service, the Veteran was not diagnosed with asbestosis during 
his lifetime or pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, cancers 
of the gastrointestinal tract, cancers of the larynx and 
pharynx, or cancers of the urogenital system (except the 
prostate) as a result of that exposure during the Veteran's 
period of active military service.  While the Veteran was 
diagnosed with non-small cell lung cancer, it has not been 
medically linked to asbestos exposure by any probative 
evidence.  (Emphasis added).

In a May 2007 VA medical opinion, the examiner reviewed the 
evidence of record, to include the December 2005 chest x-ray 
and CT scans.  The examiner indicated that these reports did 
not show any evidence of asbestosis or asbestos exposure.  
The examiner reasoned that pleural plaques are the most 
common manifestation of exposure to asbestos, which the 
Veteran did not have.  The examiner also indicated that 
asbestosis, which the Veteran did not have, was the most 
consistent marker of asbestos related to lung cancer found in 
the medical literature.  The examiner further indicated that 
asbestosis establishes the length between lung cancer and 
asbestos exposure, even when the patient is also a tobacco 
smoker, as was this Veteran.  

The examiner concluded there was no basis in the absence of 
asbestos for assuming that an individual lung cancer is 
caused by asbestosis or asbestos and tobacco smoke combined 
rather than the tobacco smoke alone.  The examiner noted that 
tobacco smoke was sufficient by itself to cause the vast 
majority of lung cancer and was sufficient by itself to cause 
lung cancers in workers with asbestos exposure.  Thus, the 
examiner opined that the nonsmall cell lung carcinoma of the 
Veteran was not caused by or a result of asbestos exposure.

In contrast, Dr. NM indicated in May 2006, that when asked by 
the Veteran and appellant whether asbestos exposure could 
contribute to the development of the Veteran's lung cancer, 
Dr. NM simply noted that "[w]e reviewed that this is a 
possibility."  No definite opinion was rendered.

In a November 2007 letter, Dr. NM noted that at his initial 
evaluation in January 2006, the Veteran had smoked for 30 
years prior to quitting in 1990.  Dr. NM further stated that 
the appellant told him that the Veteran had a "significant 
asbestos exposure" related to his Navy work environment.  
The Board would also note at this juncture, that this has not 
been confirmed by the evidence of record.  Dr. NM indicated 
that the appellant asked her if the Veteran's asbestos 
exposure contributed to his development of lung cancer and 
his conclusion was that it could not be ruled out.  Again, 
this does not amount to a definite opinion.  

At this juncture, the Board would also note that Dr. NM 
stated in his letter that he should not have marked 'yes' on 
the death certificate in relation to whether tobacco abuse 
contributed to the Veteran's death.  Dr. NM indicated that he 
should have checked 'possibly' but that this choice was not 
an option.  Dr. NM stated that he did not have the chart 
right in front of him when he filled out the death 
certificate.  The Board notes that the Veteran's death 
certificate has not been amended.  As it stands, tobacco 
abuse was found to contribute to death.  The Board has 
considered the fact that the Veteran and the appellant have 
indicated that the Veteran quit smoking in approximately 
1982.  Regardless of whether he quit in 1982 or 1990, the 
fact remains the Veteran had a long history of tobacco abuse, 
which is not disputed by any of the parties.  

The Board finds Dr. NM's November 2007 statement (that one 
could not rule out the possibility that the Veteran's 
asbestos exposure contributed to the development of his lung 
cancer) to be of little probative value.  First it is based 
largely on statements from the appellant as to the Veteran's 
exposure  Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  
Second, the strength of the opinion stated "we cannot rule 
out the possibility" is little more than speculative as to 
whether there was any such involvement at all.  "Possible" 
is a far cry from "probable", and "cannot rule out" 
qualifies the opinion even further.  Dr. NM is essentially 
saying that it would not be impossible for there to be a 
connection.  Such an opinion does not support a finding that 
the connection was likely, or even that it was at least as 
likely as not that there was a link.

Medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  The doctor 
himself acknowledged that he did not gather information 
regarding the Veteran's alleged asbestos exposure, but 
learned it rather from the appellant.  Moreover, the doctor 
opined that he could not rule out that asbestos exposure led 
to the development of non-small lung cancer.  (Emphasis 
added.)  This is even less probative than a statement 
indicating a possibility, which is also not probative.  

In looking at the May 2007 VA medical opinion, which found 
that the nonsmall cell lung carcinoma of the Veteran was not 
caused by or a result of asbestos exposure, the Board finds 
it more probative as it was based on a complete and thorough 
review of the medical evidence of record and objective 
findings.  As outlined earlier, the VA examiner offering the 
May 2007 opinion made a complete review of the objective 
medical evidence, i.e. chest x-rays and CT scans, and found 
that these reports did not show any evidence of asbestosis or 
asbestos exposure, including pleural plaques.  The examiner 
concluded there was no basis in the absence of asbestos for 
assuming that an individual lung cancer is caused by 
asbestosis or asbestos and tobacco smoke combined rather than 
the tobacco smoke alone.  

As a final matter, the Board notes that the appellant has 
also provided medical treatise evidence in support of her 
claim, i.e. an excerpt from an article published by the Navy 
Mesothelioma Information Source and an unnamed source for an 
excerpt regarding the effects of quitting tobacco smoking.  
To summarize, these articles suggest that asbestos exposure 
may cause non-small cell carcinoma,  and that the risk factor 
for contracting lung cancer in individuals 15 years after 
having quit smoking, approaches the risk factor for those who 
never smoked.  It is noteworthy, however, that the articles 
do not specifically identify the amount of asbestos exposure 
necessary to cause lung cancer and do not specifically 
indicate that quitting smoking for any length of time 
eradicates the risk of lung cancer.  More importantly, these 
articles do not refer specifically to this Veteran.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998)(citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509 
(1998).  Further, while medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional, in the instant case, as discussed above, a 
probative nexus opinion is not of record.  Mattern v. West, 
12 Vet. App. 222, 228 (1999).  

To the extent that the appellant opines that the Veteran's 
death from non-small cell lung cancer was related to in-
service asbestos exposure, as a lay person, she is not 
competent to render an opinion regarding etiology.  Espiritu 
v. Derwinski, 
2 Vet. App. 492 (1992).

The appellant has not provided probative medical evidence 
supporting the premise that the Veteran's death from non-
small cell lung cancer was related to in-service asbestos 
exposure.  As noted above, medical evidence is required to 
establish a causal connection between service or a disability 
of service origin and the Veteran's death.  See Van Slack, 
supra.   Due to the lack thereof, the appellant's claim must 
be denied on a direct basis as there is no evidence that a 
service related disease or injury caused the Veteran's death.  

The Board acknowledges the Veteran's service to his country 
and is sympathetic to the appellant's loss; however, the 
Board must apply the law as it exists, and the Board is bound 
by the laws codified in Title 38 of the United States Code 
and Code of Federal Regulations, which govern dependents' 
benefits administered by the Secretary of VA.  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant]'," quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, the 
appellant's request that she be granted service connection 
for the cause of the Veteran's death must be denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

II. Accrued Benefits

A claim by a surviving spouse for DIC will also be considered 
to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  
Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. 
3.1000(a).  Accrued benefits may be paid upon the death of a 
Veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  
The entitlement of the accrued benefits claimant is derived 
from the Veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
Veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).  

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the Veteran's death occurred 
in August 2006, the appellant's claim must be considered 
under the version of 
38 U.S.C.A. § 5121(a) currently in effect, which eliminates 
the two-year restriction on the payment of accrued benefits..

The record reflects that the Veteran died in August 2006.  
Service connection had not been established for any 
disability at the time of his death.  However, the record 
reflects that the Veteran filed a claim of entitlement to 
service connection for cancer in May 2006.  Specifically, he 
contended that his cancer was the result of asbestos exposure 
in service.  This matter was not adjudicated prior to the 
Veteran's death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  A disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.

The Board has reviewed all the evidence delineated at the 
outset of the instant decision and finds that service-
connection for non-small cell lung cancer as a result of 
asbestos exposure is also denied.  As previously determined, 
there is no corroborating evidence that the Veteran was 
exposed to asbestos during his period of active duty service.  
Even assuming such exposure, his service treatment records 
fail to demonstrate the existence of a chronic disability 
attributable to in-service asbestos exposure.  During his 
lifetime, the Veteran was not diagnosed with asbestosis, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, cancers of the 
gastrointestinal tract, cancers of the larynx and pharynx, or 
cancers of the urogenital system (except the prostate).  
While the Veteran was diagnosed with non-small cell lung 
cancer, there is no probative evidence of record that it is 
the result of asbestos exposure.  

As discussed above, the May 2007 VA medical opinion stating 
that the nonsmall cell lung carcinoma of the Veteran was not 
caused by or a result of asbestos exposure, was more 
probative than Dr. NM's November 2007 speculative opinion 
that asbestos exposure could not be "ruled out" as a 
"possible" cause.  As outlined earlier, the VA examiner 
made a complete review of the objective medical evidence, 
i.e. chest x-rays and CT scans, and found that these reports 
did not show any evidence of asbestosis or asbestos exposure, 
including pleural plaques.  The VA examiner concluded stating 
that there was no basis in the absence of asbestos for 
assuming that an individual lung cancer is caused by 
asbestosis or asbestos and tobacco smoke combined rather than 
the tobacco smoke alone.  She stated "Tobacco smoke is 
sufficient by itself to cause the vast majority of lung 
cancer and is sufficient by itself to cause lung cancers in  
workers with asbestos exposure.

For the reasons stated above, the Board finds that the 
evidence is against the claim the Veteran had pending at the 
time of his death, and, as such, the benefit of the doubt 
doctrine is not for application in the instant case.  
Gilbert, 1 Vet. App. at 54.  Consequently, there is no basis 
to award accrued benefits to the appellant as there were no 
benefits that were due and unpaid to the Veteran at the time 
of his death.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to accrued benefits is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


